Temple, J.,
delivered the opinion of the Court:
This cause was tried in the County of San Joaquin on the day the term of Court for the County of Tuolumne — which is in the same district — commenced, as fixed by law. At the trial the attorneys, apparently having some doubt as to the regularity of the proceeding, entered into a stipulation that “all objections as to the jurisdiction of this Court as to hearing and trying this case at this time; and all objections as to irregularities or informalities in the case as it now stands; and all objections to the trial of this cause this day, are by both the plaintiff and defendant fully and completely waived.” This stipulation was signed by both the attorneys and the.parties. Nevertheless, the appellant makes the objection in this Court, and maintains that he is not bound by the stipulation, because parties could not by their stipulation confer jurisdiction upon' a Court, when, in the nature of things, it could acquire no jurisdiction — they could not by their stipulation, make a Court.
This point as to the stipulation is obviously well taken. The Court could not legally be holden on that day in the County of San Joaquin, and the trial was, therefore, not before a Court. This precise point has been decided several times in this State. (Smith v. Chichester, 1 Cal. 409; Dom*185ingues v. Domingues, 4 Cal. 186; Norwood v. Kenfield, 34 Cal. 329.) On tbat dajtbe Court was considered in session in tbe County of Tuolumne, and, in case of tbe absence of tbe Judge, was required to be adjourned by tbe Sheriff from day to day. The statute directs that each term-of the District Court shall be held until its business is fully disposed of, or until the day fixed for the commencement of some other term in the district. By operation of law the Court was adjourned prior to the trial of this cause, and the parties, by their stipulation, cannot confer jurisdiction.
Judgment and order reversed, and new trial ordered.